DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This action is in response to the amendments received on 9/9/22.  Claims 3-22 are pending in the application.  Applicants' arguments have been carefully and respectfully considered.
Claims 3-7, 9-14, 16-20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Sim-Tang (US 7,680,834), and further in view of Vig et al. (US 11,269,731).
Claims 8, 15, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sim-Tang in view of Vig, and further in view of Norcott (US 2003/0172091).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-7, 9-14, 16-20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Sim-Tang (US 7,680,834), and further in view of Vig et al. (US 11,269,731).

	With respect to claim 3, Sim-Tang teaches a system for data snapshot materialization, the system comprising: 
one or more processors (Sim-Tang, Col. 16, Li. 48-49, processor); and 
a non-transitory computer readable medium storing a plurality of instructions (Sim-Tang, Col. 16 Li. 55-60), which when executed, cause the one or more processors to: 
read a plurality of all source data objects that are stored by a source at an initial time (Sim-Tang, Col. 2 Li. 31-37, the event processor moves the data (as an upload, preferably one data element at a time) to a DMS core to create initial baseline data. In an illustrative embodiment, the upload is a stream of granular 35 application-aware data chunks that are attached to upload events. Col. 9 Li. 10-14, “Initial Upload” state, event processor self-generates upload events and uploads the initial baseline data source); 
write the plurality of all source data objects to a first snapshot table in a target (Sim-Tang, Col. 2 Li. 31-37, the event processor moves the data (as an upload, preferably one data element at a time) to a DMS core to create initial baseline data. In an illustrative embodiment, the upload is a stream of granular 35 application-aware data chunks that are attached to upload events. Col. 9 Li. 10-14, “Initial Upload” state, event processor self-generates upload events and uploads the initial baseline data source); 
read each changed source data object that has changed in the source during at least one of reading the plurality of all source data objects and writing the plurality of all source data objects (Sim-Tang, Col. 2 Li. 37-40, simultaneously, while the baseline is uploading and as the application updates data on the host, checkpoint granular data, metadata, and data events are continuously streamed into the DMS core, in real-time); 
write to a change table in the target, each changed source data object that occurred in the source while reading the plurality of all source data objects or writing the plurality of all source data objects (Col. 2 Li, 36-45, during the upload phase, the application does not have to be shutdown. Simultaneously, while the baseline is uploading and as the application updates the data on the host, checkpoint granular data, metadata, and data events are continuously streamed into the DMS core, in real-time.  Preferably, the update events for the data that are not already uploaded are dropped so that only the updated events for data already uploaded are streamed to the DMS. The DMS core receives the real time event journal stream that includes the baseline upload events and the change events & Col. 9 Li. 17-18, only change events for data already uploaded are sent to the DMS);
determine when the plurality of all source data objects is written to the first snapshot table (Sim-Tang, Col. 2 Li. 41-43, update events for the data that are not already uploaded are dropped so that only the update events for data already uploaded are streamed to the DMS & Col. 9 Li. 17-19, only change events for data already uploaded are sent to the DMS).
Sim-Tang doesn't expressly discuss create, in response to a determination that the plurality of all source data objects have been written to the first snapshot table, a second snapshot in the target by joining each changed source data object written from the source to the change table at a time after source data objects changed, with the plurality of all source data objects in the first snapshot table read from the source to the first snapshot table at a time before source data objects changed, the second snapshot being separate from the first snapshot table and the change table.
Vig teaches write from the source to a change table in the target (Vig, Col. 13 Li. 13-15, change log data store 604 (FIG. 6, described below) may accumulate the change log data, or the change log data may be accumulated to durable storage (e.g., change log archive 152 of storage service 290)., each changed source data object that changed in the source while reading the plurality of all source data objects or writing the plurality of all source data objects (Vig, Col. 13 Li. 7-9, change log data corresponding to changes to the database partition may be accumulated (block 304), to change log storage & Col. 13 Li. 22-25, the accumulation of the change log data (block 304) may continue during other steps such as any or all of steps 306-312.); 
determine when the plurality of all source data objects is written to the first snapshot table (Vig, Col. 17 Li. 37-39, a combination of existing snapshots and change log data may be used to generate the requested on-demand backup after the confirmation of success has been sent); and 
create, in response to a determination that the plurality of all source data objects have been written to the first snapshot table (Vig, Col. 17 Li. 37-39, a combination of existing snapshots and change log data may be used to generate the requested on-demand backup after the confirmation of success has been sent), a second snapshot in the target by joining each changed source data object written from the source to the change table at a time after source data objects changed, with the plurality of all source data objects in the first snapshot table read from the source to the first snapshot table at a time before source data objects changed (Vig, Col. 17 Li. 59-62, The identified change logs corresponding to the partition may be log-applied to the most recent snapshot for each partition, to generate an updated snapshot of the partition in a state at the target time (block 912)), the second snapshot being separate from the first snapshot table and the change table (Vig, Col. 17 Li. 50-66, A most-recent snapshot for a partition of the table may be obtained for each partition (block 908), from the snapshot data store 142 … Separate sets of changes to the partition are identified from change logs for each partition between the most recent snapshot and the target time of the backup (block 910), by the change log manager … The generated snapshot for each partition may be stored to durable storage with a time stamp indicating the target time of the on-demand backup).
It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Sim-Tang in view of Vig because there is no need for additional queries or scanning of the client's production data source by relying on prior snapshots and change log data to create new snapshots (Vig, Col. 2 Li. 62-67).

With respect to claim 4, Sim-Tang in view of Vig teaches the system of claim 3, wherein reading the plurality of all source data objects from the source comprises a plurality of threads reading the plurality of all source data objects in parallel and writing the plurality of all source data objects to the first snapshot table comprises the plurality of threads writing the plurality of all source data objects in parallel (Sim-Tang, Col. 2 Li. 34-40, illustrative embodiment, the upload is a stream of granular application-aware data chunks that are attached to upload events. During this upload phase, the application does not have to be shutdown. Simultaneously, while the baseline is uploading and as the application updates the data on the host, checkpoint granular data, metadata, and data events are continuously streamed into the DMS core, in real-time & Col. 16 Li. 40-44, parallel process and route application-aware data changes between applications and low cost near storage).

With respect to claim 5, Sim-Tang in view of Vig teaches the system of claim 3, wherein the source comprises a source database (Sim-Tang, Col. 4 Li. 13-16, databases & Cole, Col. 3 Li. 42-44, change a database), each of the plurality of all source data objects comprises a corresponding data table (Vig, Col. 2 Li. 62-67, the continuous data protection system generates backups without any additional queries or scanning of the client's production data source by relying on prior snapshots and change log data to create new snapshots, instead. Accumulation of change log data for a table), and the target comprises an append-only database (Vig, Col. 17 Li. 59-62, The identified change logs corresponding to the partition may be log-applied to the most recent snapshot for each partition, to generate an updated snapshot of the partition in a state at the target time (block 912)).

With respect to claim 6, Sim-Tang in view of Vig teaches the system of claim 3, wherein the source comprises a source application (Sim-Tang, Col. 2 Li. 14-17 & Col. 4 Li. 13-16, application servers), the target comprises a target application, reading any data object from the source comprises executing an application consistent fetch., and reading any change of data from the source comprises executing another application consistent fetch (Sim-Tang, Col. 7 Li. 14-23, The database module 508 also may lock the database 520 ( or issue a specific API) to force a database manager (not shown) to flush out its data from memory to disk, thereby generating a consistent disk image (a binary table checkpoint). This process of locking a database is also known as "quiescing" the database. An alternative to quiescing a database is to set the database into a warm backup mode. After a consistent image is generated, the database module 508 then lifts a lock to release the database from its quiescent state.).

With respect to claim 7, Sim-Tang in view of Vig teaches the system of claim 3, wherein the plurality of all source data objects comprises mutually consistent data that corresponds to a same transaction identifier (Sim-Tang, Col. 4 Li. 35-40, host driver" 128 is associated with one or more of the application(s) running in the application servers 116 to transparently and efficiently capture the real-time, continuous history of all ( or substantially all) transactions and changes to data associated with such application( s) across the enterprise network.).

With respect to claim 9, Sim-Tang in view of Vig teaches the system of claim 3, wherein creating the second snapshot table comprises creating a group of data that comprises data from a data object in the first snapshot table and any corresponding change of data from the change table, and writing data, which corresponds to a most recent transaction identifier associated with the group of data, to the second snapshot table (Vig, Col. 2 Li. 56-58, The system may be able to apply transaction logs to a previous logical backup to create a new point-in-time logical backup).

With respect to claims 10-14 and 16, the limitations are essentially the same as claims 3-7 and 9, and are thus rejected for the same reasons.

With respect to claims 17-20 and 22, the limitations are essentially the same as claims 3-7 and 9, and are thus rejected for the same reasons.

Claims 8, 15, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sim-Tang in view of Vig, and further in view of Norcott (US 2003/0172091).

With respect to claim 8, Sim-Tang in view of Vig teaches the system of claim 3, as discussed above. 
Norcott teaches wherein the change table comprises a transaction identifier, an operation type identifier, and a key corresponding to each changed source data object (Norcott, pa 0031-0036, XID, OP, and, ROW columns), the change table being partitioned by transaction identifiers (Norcott, pa 0033), and the change table retaining only a most recent change of data corresponding to each key (Norcott, pa 0063, purge change table when processed).
It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Sim-Tang in view of Vig with the teachings of Norcott because it assists in maintaining consistency.

With respect to claims 15 and 21, the limitations are essentially the same as claim 8, and are thus rejected for the same reasons.

Response to Amendment
Rejection under 35 U.S.C. 112
With regard to claims 3-22, the amendments to the claims have overcome the 35 U.S.C. 112 rejection.  The Examiner withdraws the 35 U.S.C. 112 rejection to claims 3-22.  

Response to Arguments
Rejection under 35 U.S.C. 103
Applicant seems to argue a newly amended limitation.  Applicant’s amendment has rendered the previous rejection moot.  Upon further consideration of the amendment, a new grounds of rejection is made in view of Vig et al. (US 11,269,731).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY N ALLEN whose telephone number is (571)270-3566.  The examiner can normally be reached on M-F 9 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRITTANY N ALLEN/           Primary Examiner, Art Unit 2169